Citation Nr: 1101633	
Decision Date: 01/13/11    Archive Date: 01/20/11

DOCKET NO.  08-21 271	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to service connection for coronary artery disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Barone, Counsel



INTRODUCTION

The Veteran had active service from December 1967 to September 
1969.

This matter comes before the Board of Veterans' Appeals (Board) 
from a rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Paul, Minnesota.

The appeal was remanded for additional development in March 2010.


FINDING OF FACT

Coronary artery disease is presumed to be related to herbicide 
exposure in service.


CONCLUSION OF LAW

Coronary artery disease is related to herbicide exposure in 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2010).  As discussed below, the Board has determined 
that the criteria for entitlement to service connection for 
coronary artery disease have been met.  Accordingly, no further 
notification or assistance pursuant to the VCAA is necessary with 
respect to this issue.


Analysis

Entitlement to VA compensation may be granted for disability 
resulting from disease or injury incurred in or aggravated by 
active duty.  38 U.S.C.A. §§ 1110 (wartime service), 1131 
(peacetime service); 38 C.F.R. § 3.303.  To establish a right to 
compensation for a present disability, a Veteran must show: "(1) 
the existence of a present disability; (2) in-service incurrence 
or aggravation of a disease or injury; and (3) a causal 
relationship between the present disability and the disease or 
injury incurred or aggravated during service" - the so-called 
"nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 
(Fed. Cir. 2004).   

Service connection may be granted for any disease initially 
diagnosed after service, when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 C.F.R. § 3.303(d).

38 U.S.C.A. § 1116(a) (West 2002) provides presumptive service 
connection on the basis of herbicide exposure for specified 
diseases manifested to a degree of 10 percent within a specified 
period in a Veteran who, during active military, naval, or air 
service, served in the Republic of Vietnam during the period 
beginning on January 9, 1962, and ending on May 7, 1975.  Here, 
the Veteran has verified service in Vietnam during the applicable 
period and may be presumed to have been exposed to herbicides 
incident to his Vietnam service.

A veteran is entitled to a presumption of service connection if 
he is diagnosed as having certain enumerated diseases associated 
with exposure to certain herbicide agents.  38 C.F.R. § 3.309(e) 
(2010).  Effective August 31, 2010, VA amended 38 C.F.R. 
§ 3.309(e) to add ischemic heart disease (including, but not 
limited to, acute, subacute, and old myocardial infarction; 
atherosclerotic cardiovascular disease including coronary artery 
disease (including coronary spasm) and coronary bypass surgery; 
and stable, unstable and Prinzmetal's angina) to the list of 
diseases associated with exposure to certain herbicide agents. 

Service connection may also be granted for a disability that is 
proximately due to or the result of an established service-
connected disability. 38 C.F.R. § 3.310 (2010).  This includes 
disability made chronically worse by service-connected 
disability.  Allen v. Brown, 7 Vet. App. 439 (1995).   The Board 
notes that there was a recent amendment to the provisions of 38 
C.F.R. § 3.310.  See 71 Fed. Reg. 52744- 47 (Sept. 7, 2006).  The 
amendment sets a standard by which a claim based on aggravation 
of a non-service-connected disability by a service-connected one 
is judged.  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002).

Upon review of the record, the Board finds that service 
connection for coronary artery disease is warranted.  The Board 
acknowledges the Veteran's contention that his coronary artery 
disease was chronically aggravated by treatment for his service-
connected lung cancer, and that there are opinions of record 
which do not support that assertion.  However, the Board finds 
that it may grant service connection for coronary artery disease 
on a presumptive basis rather than further addressing the theory 
of entitlement set forth by the Veteran.  As noted, ischemic 
heart disease, including, but not limited to atherosclerotic 
cardiovascular disease including coronary artery disease 
(including coronary spasm) has been added to the list of diseases 
for which the Secretary has determined there is an association 
with exposure to certain herbicide agents.  Both the private and 
VA records associated with the claims file disclose diagnoses of 
coronary artery disease.  The Veteran has verified service in 
Vietnam during the specified period and is therefore presumed to 
have been exposed to herbicides.  Accordingly, the Board 
concludes that service connection may be granted for his claimed 
coronary artery disease.




ORDER

Entitlement to service connection coronary artery disease is 
granted.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


